DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on December 9, 2020 is entered.
	Claims 2-13, 15, 21-61, and 69-75 have been canceled.
	Claims 1, 14, 16-20, 62-68, and 76-79 are pending.
Claims 16-20, 62-66, and 76-79 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 10, 2018.

	Claims 1, 14, 67, and 68 are currently under consideration as they read on the elected invention of a multimeric fusion protein and the species of IgG1 and amino acid substitutions L234F and P331S in the Fc region. 

3.	In view of applicant’s amendment, following rejections have been set forth.
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	This is a New Ground of Rejection necessitated by applicant’s amendment to the claims. Claims 1, 14, 67, and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

	The claims are drawn to a multimeric fusion protein comprising two or more polypeptide monomer units, each comprising an Fc-domain comprising two heavy chain Fc-regions, each comprise an non-cysteine amino acid residue at position 309 and a tailpiece of a naturally occurring IgM fused to the C-terminal of the Fc region, wherein each of the heavy chain Fc region comprises IgG1 CH2 and CH3 domains in which L234 is substituted with F and P331 is substituted with P (L234F/P331S), wherein the polypeptide monomer unit does not comprises an antibody variable region or an N-terminal fusion partner, and wherein the L234F/P331S are the only residue substitutions made.  Dependent claim 14 further recites wherein each heavy chain Fc-region comprises CH2 and CH3 domains derived from IgG1 in which L234 is substituted with F and P331 is substituted with S. The newly added wherein clause in independent claim 1 limits the amino acid substitutions to only L234F/P331S which in term limits the breath of the IgG1 CH2 and CH3 domain to only allow the two substitutions without setting forth the original structure of the IgG1 CH2 and CH3 wherein the two substitutions are made. Dependent claim 14 further encompasses IgG1 that contains other modifications in view of the recitation of “derived from IgG1”.

	The specification discloses that the wild type human IgG1 Fc-multimer comprising a CH2 and CH3 domain without any additional mutations may be less suitable in treating immune disorders since it shows high levels of unwanted side effect measured by cytokine release, C1q binding and platelet activation (e.g. see page 19 of the specification as-filed). The specification discloses examples of Fc-multimer consisting of human IgG1 CH2-CH3 consisting amino acid substitutions L234F/P331S (see Table 7 in page 64).  The specification further discloses that the heavy chain can be variant of the naturally occurring constant domains, preferably at least 50% identical or similar to a wild type constant domain (e.g. see [0063] in page 4 of the PGPUB version of the instant application US 2017/0088603).

	There is insufficient written description in the specification as-filed of the genus of IgG1 CH2 and CH3 domains in which the leucine residue at 234 has been substituted with 

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. (See Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, especially page 1106 3rd column).  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  MPEP 2163 II.A.3a.ii.

The claims recite a genus IgG1 CH2 and CH3 domains containing the only amino acid substitutions L234F/P331S or heavy chain Fc-region containing CH2 and CH3 derived from IgG1 wherein the amino acid substitution L234F/P331S are the only residue substitutions as part of the invention without providing a physical structure or testable functional activity for the IgG1 CH2 and CH3.  

The genus of the multimeric protein comprising two or more monomer units, each comprises an Fc-domain comprising two heavy chain Fc regions, each comprises any amino acid other than cysteine in position 309, wherein the heavy chain Fc-region comprises IgG1 CH2 and CH3 are therefore extremely large.  Applicant has disclosed only human IgG1 Fc region consists two amino acid substitutions L234F/P331S.  Thus Applicant has disclosed only a limited species of the multimeric  fusion protein, namely those consists of human IgG1 Fc region CH2 and CH3 consists of L234F/P331S with a tailpiece from human IgM fused to the C-terminal of the Fc region.   The claimed multimeric fusion protein lack a common structure essential for their function and the claims do not require any particular structure basis or testable functions be shared by the instant proteins.    

 
“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

In the absence of disclosure of relevant, identifying characteristics of the multimeric protein, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

8.	This is a New Ground of Rejection necessitated by applicant’s amendment. Claims 1, 14, 67, and 68 stand rejected under 35 U.S.C. 103 as being unpatentable over Strome et al. (US 8,680,237) and Braathen et al. (The Journal of Biological Chemistry. 2002, 277;45:42755-42762) in view of Oganesyan et al. (Acta Cryst. 2008, D64:700-704, reference on IDS), Xu et al. (JBC 1994, 269;5:3469-3474), and Lazar et al. (US 2007/0231329)

	Strome et al. teach that the immune regulatory therapeutic properties of IVIG reside in the Fc region and both IVIG and Fc fragment alone demonstrate therapeutic efficacy in restoring platelet counts (e.g. see lines 8-11 in col. 2). Strome et al. teach a core stradomer with human IgG1(hinge-CH2-CH3)-IgG1 (hinge-CH2-CH3) -IgM CH4; five of the core stradomers further form multimeric fusion protein by being fused together at its-C-terminal to a tailpiece J chain (e.g. see FIG. 10C and 10C or see copy below).  This structure does not have an antibody variable region or N-terminal fusion partner.  Strome et al. further teach a pharmaceutical composition comprising the fivemer and a pharmaceutically acceptable carrier (e.g. see lines 37-61 in col. 36).   As evidenced by Presta, the amino acid residue in position EU position 309 of the naturally occurring human IgG1 is leucine (not cysteine, see FIG.-22A).  

Strome et al. further teach that the Fc domains can be mutated into Fc variants with improved properties, such as enhanced binding to FcγR (e.g. see col. 28). 

    PNG
    media_image1.png
    553
    473
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    609
    643
    media_image2.png
    Greyscale

Strome et al. teach J chain helps to facilitate multimer formation in the same manner as it does in IgA and IgM by forming disulfide bridges with a 18 amino acid tailpiece at the Carboxyl-terminal of the IgA or IgM (e.g. see lines 13-24 in col. 33). 

Strome et al. teach that the Fc region can be mutated so that the binding to Fcγ receptors can be altered, e.g. increased or reduced binding to Fc receptors by substituting amino acid residues in the Fc region (e.g. see lines 21-43 in col. 29)

Braathen et al. teach that the Carboxyl-terminal domain of the heavy chain (CH4 domain of IgM) contains the tailpiece that interacts with J chain that forms polymers (e.g. see last paragraph in right col. in page 42755).  As such, the stradomer structures taught by Strome et al. comprising IgG1 hinge-IgG1 CH2-IgG1 CH3-IgM CH4 would contain the tailpiece that interacts with J chain forming the pentamer described above. As evidenced by Lazar et al., naturally occurring human IgG1 has amino acid residue leucine (L) in position 309 (e.g. see Figure 3b-2). 

The reference teachings differ from the instant invention by not describing amino acid substitutions L234F and P331S in the Fc region.




	Xu et al. teach that a conserved proline residue is found in the CH2 domain of human IgG subclasses which fix complement and this residue is replaced by serine in human IgG4 which is inactive (e.g. see Abstract).  Xu et al. teach human IgG1 Fc with P331S substitution reduced binding to C1q and CDC activity (e.g. see Discussion in page 3471).

	Lazar et al. teach different IgG subclasses have different affinities for the Fcγ recetpors with IgG1 and IgG3 binding substantially better to Fcγ receptors than IgG2 and IgG4 (e.g. see [0006]).  Alignment of the amino acid sequences of the constant regions of human IgG1 and IgG4 shows that they are highly homologous with some difference, for example, amino acid residue at position 234 is L in human IgG1 and F in human IgG3, and the residue at position 331 is P for human IgG1 and S for human IgG4 (e.g. see Figure 3b1-2). 

	Lazar et al. teach that although there is a need for greater effector function, for some antibody therapeutics reduced or eliminated effector function may be desired. This is often the case for therapeutic antibodies whose mechanism of action involves blocking or antagonism but not killing of the cells bearing target antigen; these problem can be circumvented by using IgG 

	It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to modify the Fc region by amino acid substitutions L234F, P331S, and L234F/L235E/P331S disclosed in Lazar et al., Xu et al, and Oganesyan et al., respectively, in the hexamers containing IgG1 hinge-IgG1 CH2-IgG1 CH3-IgM CH4 taught by Strome et al. which would having a IgM tailpiece at the C-terminus.  One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since incorporating the amino acid substitutions in the Fc region as taught by Lazar et al., Xu et al., and Oganesyan et al. into the hexamer disclosed in Strome et al. would be expected reduce side effect associated with CDC activity mediated via the Fc region, thereby reducing undesired toxicity. In addition, given that it was known in the art that L234F and P331S substitutions in human IgG1 Fc region correspond to the isotype substitutions (replacing amino acid residues in human IgG1 Fc region with the naturally occurring amino acid residues in human IgG4 Fc region), an ordinary skill in the art would be motivated to substitute L234F and P331S but not L235E in order to produce an human IgG1 Fc variant with human IgG4 characteristics, e.g. reduced affinity to activating human Fcγ receptors and C1q; such variant would also be expected to be less immunogenic since it will contain naturally occurring amino acid residues from human IgG4 Fc region.  

	Applicant’s arguments have been fully considered but have not been found persuasive.
	
	Applicant states that “[a]pplicant investigated the mechanisms underlying the differences between IgG1 and IgG4 Fc-regions. The effects of specific amino acid mutations at specific positions were studied to understand their role in regulating the observed biological activities. Applicant found marked differences in the activities of Fc-regions from different immunoglobulin isotypes. Fc-regions from IgG1 displayed high potency but also high levels of unwanted side effects. In contrast, those from IgG4 produced very low levels of unwanted side effects, but the potency was low relative to that of IgG1. (See specification as filed, page 19)”. Applicant argues 

	As such, applicant asserts that the rejection should be withdrawn.
	
	This is not found persuasive for following reasons:

	In response to applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combination of references.  See MPEP 2145.

It is noted that in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01.

Furthermore, specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02.

Here, contrary to applicant’s arguments that Strome et al. do not teach mutations in the Fc region, note that Strome et al. do teach that the Fc region within the stradomer can be mutated to fine tune Fc receptor bindings (see discussion above). Strome et al. also teach that stradomers 

The problem here is that the modifying L234F and P331S in the Fc region of IgG1 to eliminate the effector functions in order to reduce unwanted side-effects were well-recognized in the prior art at the time the invention was filed as evidenced by the teachings of Lazar et al., Xu et al., and Oganesyan et al. and the references also teach that elimination of antibody effector functions can decrease IgG-mediated toxicity events and triple mutation L234F/L235E/P331S in the Fc region of IgG1 causes a profound decrease in their binding to human C1q (e.g. see Oganesyan et al. in page 700 and Results and discussion in pages 703-704).  

	Further, contrary to applicant’s reliance on the new limitation of “wherein the residue substitutions identified above are the only residue substitutions made”, note that Oganesyan et al. further teach that both lower hinge positions 234 and 235 were shown to have strong modulating effect on human Fc binding to human CD64, CD32A, CD16, and C1q and CH2 position 331 was shown to be a major determinant for human IgG binding to human CD64 and C1q (e.g. see page 700).  Lazar et al. confirm that L234F substitution alone is sufficient to reduce binding to human CD64, CD32A, CD16, and C1q. Xu et al. teach that P331S substitution in human IgG1 Fc region reduces the binding to C1q and CDC activity to IgG4 level.  While Oganesyan et al. teach triple substitutions L234F/L235E/P331S in the Fc region, an ordinary skill in the art would be motivated to only mutate L234F/P331S in the human IgG1 Fc region since these two substitutions would be less work and constitute isotype substitutions (replacing amino acid residues in human IgG1 Fc region with the naturally occurring amino acid residues in human IgG4 Fc region).  As such, substituting L234F and P331S but not L235E would be expected to produce a human IgG1 Fc variant with human IgG4 characteristics, e.g. reduced affinity to all activating human Fcγ receptors and C1q, as well as being less immunogenic since it contains only naturally occurring amino acid residues from human IgG4 Fc region but not L235E.  

	Moreover, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight  In re McLaughlin , 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP 2145. 

	Here, as stated above, the benefits of reducing unwanted side-effects by reducing the mutlimers binding to c1q via mutations L234F/P331S were well-recognized by the prior art, and strodmer units can be mutated to fine tune the Fc binding. It would thus be obvious to modify the Fc region of the stradomer disclosed by Strome et al. by mutating L234F/P331S to reduce its binding to c1q in order to reduce unwanted side-effect associated with the Fc’s binding to c1q. 

	As such, applicant’s arguments have not been found persuasive.

8.	No claim is allowed.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/Primary Examiner, Art Unit 1644